Citation Nr: 0809585	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1960 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
October 2004.  

The issue on appeal was originally before the Board in March 
2005 as an attempt to reopen a claim subject to a prior final 
denial.  In it's March 2005 decision, the Board determined 
that new and material had been submitted to reopen the claim 
of entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
varicose veins.  The Board then remanded the reopened claim 
back to the RO for additional evidentiary development.  The 
issue on the title page has been changed to reflect this 
development.  


FINDING OF FACT

Coronary artery disease was not present during active duty or 
for many years thereafter nor is coronary artery disease 
otherwise related to such service or to the veteran's 
service-connected varicose veins disability.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active duty service, nor is coronary artery 
disease proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2002, 
March 2005, and September 2005 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2002, March 2005, and 
September 2005 VCAA letters, and was provided with notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date in March 2006.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  At the time of the March 2005 remand, the 
Board directed that outstanding treatment records from Dr. 
M.L.O be obtained.  The veteran was informed of this 
requirement the same month.  He responded in March 2005 that 
he did not have any additional medical records to submit and 
that the records from Dr. M.L.O. had already been submitted.  
The Board finds that there are no further records from Dr. 
M.L.O. which have not been associated with the claims file 
and that additional attempts to obtain evidence from Dr. 
M.L.O. is not required.  The veteran has been afforded an 
appropriate VA examination.  The Board finds the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  The 
appellant's representative has argued that the Board's March 
2005 remand instructions had not been followed.  The 
representative argued that the examiner who conducted the 
October 2005 VA examination was directed to provide an 
opinion as to whether or not the veteran's coronary artery 
disease was related to his varicose veins and that the 
opinion was not rendered.  The Board finds this argument to 
be without merit as the examiner specifically addressed the 
Board's question.  The examiner reported that he had reviewed 
the evidence of record and conducted research to determine if 
there was a causal relationship and found that he could not 
make such a connection without resort to speculation.  This 
answer is responsive to the question posed by the Board.  
This answer substantially complies with the Board's remand 
direction.   See Ritchie v. Peake, Slip Copy, 2008 WL 442528, 
(February 12, 2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  No additional pertinent evidence has been identified 
by the appellant as relevant to the issue on appeal.  In 
April 2006, the appellant indicated that he did not have any 
further evidence to submit in support of his claim.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Harder v. Brown, 5 Vet. App. 183, 187.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



Analysis

Direct service connection 

The Board finds that service connection is not warranted for 
coronary artery disease on a direct basis.  The service 
medical records are silent as to complaints of, diagnosis of 
or treatment for coronary artery disease.  

There is some post-service evidence of record which relates 
from history given that the veteran had coronary artery 
disease while on active duty, but this evidence is not 
persuasive.  At the time of the August 2002 VA examination, 
the veteran reported that he had been informed by physicians 
that he had had coronary artery disease for the past 30 years 
and that physicians also told him that he had coronary artery 
disease while on active duty.  As to that contention, it must 
be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  This allegation by the veteran does not constitute 
competent evidence linking current coronary artery disease to 
the veteran's active duty service.  The veteran has not 
submitted any competent medical evidence to support his claim 
that he actually had coronary artery disease while on active 
duty.  

In July 2002, M.L.O., M.D., wrote that the veteran had 
atherosclerotic coronary vascular disease which is a chronic 
disorder that had been present for three or four decades.  
The author noted that, as the disability was a silent killer, 
it was not detected until the veteran began having chest 
pains in 1998.  It was at that time that an accurate 
diagnosis could be made.  It was the physician's opinion that 
the veteran's military lifestyle contributed to the 
condition.  The physician opined that the veteran's tours in 
Vietnam, the military diet and provisions of free tobacco 
products contributed significantly to his present disease.  
Unfortunately, the Board finds that this evidence is to be 
accorded significantly reduced probative weight for a number 
of reasons.  The physician did not review or discuss any of 
the veteran's medical evidence to support his opinion.  
Indeed, he did not persuasively account for or explain the 
impact of the lengthy post service period before the veteran 
first began having chest pain.  The Court has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The physician did not indicate in any way how the veteran's 
tours in Vietnam contributed to coronary artery disease.  The 
physician referenced a military diet as being a problem but 
again did not indicate how this affected the veteran's 
coronary artery disease.  It is not apparent upon what basis 
the author made this opinion.  There is no indication that 
the physician actually knew what the meals the veteran was 
served while on active duty.  Dr. M.L.O.'s clinical records 
are dated from 1999 to 2001.  The Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Furthermore, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995), see also  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

The Board observes that a November 1998 VA clinical record 
seems to indicate the cause of the coronary artery disease 
was due to the veteran's eating habits, but there is no 
reference to service as the cause.  Instead, it was noted in 
the record that the veteran reported he ate everything 
because he never had increased blood pressure or cholesterol 
or was overweight.  This history weighs against a finding 
that the veteran had diet problems as the result of service 
as opposed to the veteran's diet preferences.  It was also 
noted he had smoked but quit ten years prior and there was a 
family history of heart disease.  The pertinent diagnosis was 
atherosclerotic coronary artery disease, status post coronary 
artery bypass graft.  The assessment at that time was that 
the veteran could benefit from a low fat diet to prevent 
further heart disease secondary to high fat eating habits as 
evidenced by the veteran's reported food intake.  The Board 
finds this evidence does not indicate that the veteran's 
eating habits during active duty were the cause of his 
coronary artery disease.  In fact, this evidence, which is 
dated more than 15 years after the veteran's discharge, tends 
to weigh against the veteran's claim as it indicates that it 
was the veteran's post service diet preferences rather than 
an event from service that caused or contributed to his 
atherosclerotic coronary artery disease. 

There are absolutely no citations to the clinical evidence to 
support Dr. M.L.O.'s opinion.  The physician's failure to 
address the clinical evidence ( or lack thereof) is 
particularly important in the current situation as there is 
some objective evidence of record which tends to disprove Dr. 
M.L.O.'s theory.  The service medical records demonstrate 
that, at the time of the veteran's entrance examination in 
July 1960, he weighed 126 pounds, he was 66 1/2 inches tall and 
his build was described as medium.  At the time of the 
veteran's separation examination which was conducted in May 
1975, he weighed 153 pounds and was 66 inches tall but, 
significantly, his build was described as slender.  
Throughout his military career, the veteran's body build has 
been described as either medium or slender.  There is no 
indication in the service medical records that the veteran 
ever had problems with his weight or received any counseling 
from the military due to weight problems.  There is no 
indication in the claims file that the increase in weight the 
veteran underwent during his 15 years of active duty service 
was anything other than normal.  This lessens the probative 
value of the physician's opinion which speculates that the 
military diet contributed to the development of coronary 
artery disease.  The Board further notes that, at the time of 
an August 1980 VA examination, within a year of service, the 
veteran weighed 161 pounds and was described as having a 
normal build.  The evidence does not indicate any weight 
problems or issue with the veteran's diet as the result of 
service.  This evidence was not addressed by Dr. M.L.O.  

The probative value of Dr. M.L.O.'s opinion is also lessened 
by his failure to address the fact that there was an 
extensive gap between the time of the veteran's discharge 
from active duty and the development of coronary artery 
disease.  While the physician notes that coronary artery 
disease is a silent killer, he does not indicate how he 
arrived at the determination that the coronary artery disease 
began during the veteran's military service.  There is no 
references to any clinical records to document the inception 
of the coronary artery disease.  Furthermore, there are not 
even references by the physician to alleged symptomatology 
the veteran reportedly experienced during active duty up 
until the time of the diagnosis of coronary artery disease.  
Without reference to any particular event or events of 
medical significance, the Board finds that Dr. M.L.O.'s 
opinion that coronary artery disease began during active duty 
is speculative at best and is accorded little probative 
value.  

Dr. M.L.O. promulgated another letter in November 2004.  At 
this time, he wrote that the veteran had atherosclerotic 
coronary vascular disease and also severe lower extremity 
venous varicosities.  The physician opined that the varicose 
veins as likely as not contributed to the veteran's 
cardiovascular disease.  The physician noted that varicose 
veins placed patients at a high risk of multiple disorders of 
the circulatory system.  Dr. M.L.O. did not reference the 
veteran's past military service as being a cause of the 
cardiovascular disorder.  It is not apparent to the Board why 
the physician revised his opinion as to the etiology of the 
coronary artery disease.  The Board finds this failure to 
address his change in perceived etiologies for the coronary 
artery disease lessens the probative value of both of the 
letters prepared by Dr. M.L.O.  Further lessening the 
probative value of the second letter is the fact that the 
physician did not address the time gap between the veteran's 
development of varicose veins while on active duty and the 
subsequent diagnosis of coronary artery disease many years 
later.  Dr. M.L.O. did not cite to any clinical research or 
to any treatise materials to support his finding that there 
was an etiological nexus between the service-connected 
varicose veins and the development of coronary artery disease 
many years after varicose veins were first diagnosed.  
Weighing against the veteran' claim is the report from the 
examiner who conducted the October 2005 VA examination.  This 
examiner wrote that he conducted research to determine if 
there was a link between varicose veins and coronary artery 
disease but could not find any supporting documentation.  

The Board finds that Dr. M.L.O.'s opinion is not persuasive 
evidence of a link between currently existing coronary artery 
disease and the veteran's active duty service on a direct 
basis.  The opinion does not reference any clinical records 
or research in support of its finding, does not provide any 
reasons or bases and the first opinion letter is somewhat 
contradicted by the second opinion letter.  Furthermore, the 
service medical records tend to weigh against a finding that 
the veteran followed an unhealthy diet while on active duty.  
The preponderance of the evidence is against a finding of 
direct service connection. 

Presumptive service connection 

There is no competent evidence of record of the presence of 
coronary artery disease within one year of the veteran's 
discharge which would allow for a grant of service connection 
on a presumptive basis.  A VA examination which was conducted 
in August 1980 only indicated that the veteran had a normal 
sinus rhythm and no murmur.  The veteran did not complain of 
any cardiac problems at that time and the examiner did not 
diagnose the presence of coronary artery disease.  The next 
pertinent medical evidence of record is dated about fourteen 
years after the veteran's discharge.  A cardiac fluoroscopic 
examination which was conducted in January 1994 was 
interpreted as revealing positive coronary artery 
calcifications. In view of the number of years which have 
elapsed since service, service connection is also not 
warranted on a presumptive basis.  

Secondary service connection 

The veteran has also claimed that his coronary artery disease 
is secondary to his service-connected varicose veins.  The 
Board finds that the preponderance of the competent evidence 
of record demonstrates that there is no causal link between 
the veteran's coronary artery disease and his varicose veins.  
As set out above, Dr. M.L.O. opined in November 2004 that the 
veteran's varicose veins as likely as not contributed to his 
atherosclerotic coronary vascular disease.  As further set 
out above, however, the Board has found reason to place 
reduced probative value on the physician's opinions as to the 
etiology of the coronary artery disease.  With regard to 
secondary service connection, the physician did not cite to 
any supporting clinical evidence nor even to any medical 
research or treatise evidence which indicates that there is a 
causal link between varicose veins and coronary artery 
disease.  The physician merely sets out a statement that 
varicose veins place patients at higher risk of multiple 
disorders of the circulatory system.  The physician failed to 
address the large gap in time between when the veteran was 
diagnosed with varicose veins while on active duty and the 
subsequent diagnosis of coronary artery disease in the 
1990's.  

There is competent evidence of record which indicates that 
the currently existing coronary artery disease was not linked 
to the varicose veins.  A VA examination was conducted in 
October 2005.  The veteran reported that he had no known 
heart problems during active duty but he did experience 
palpitations and varicose veins while in the service.  There 
was a reported family history of heart disease in his mother 
and uncle as well as a history of varicose veins since 1965.  
The diagnoses were atherosclerotic heart disease (coronary 
artery disease) and varicose veins.  The examiner indicated 
that he was requested to provide an opinion as to whether or 
not the coronary artery disease was related to the varicose 
veins.  The examiner reported that he had conducted a 
computer search and found no firm evidence regarding the 
relationship between varicose veins and coronary artery 
disease.  Based on this, the examiner concluded that he was 
unable to resolve the issue without resort to speculation.  
The Board notes that service connection cannot be granted 
based on speculation.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.].

Later in October 2005, the examiner produced an addendum to 
the examination after he had access to and had reviewed the 
veteran's claims file.  The examiner noted the veteran's 
medical history as set out in the claims file.  The examiner 
also noted the July 2002 letter from the private physician 
which indicated that, in the physician's opinion, the 
veteran's military lifestyle contributed to the veteran's 
cardiac problems and poor venous circulation in his lower 
extremities.  However, after the examiner's review of Dr. 
M.L.O.'s letters, the examiner again did not link any cardiac 
disability to the veteran's active duty service on a direct 
basis.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board places greater 
probative weight on the findings included in the report of 
the October 2005 VA examination and accompanying addendum 
which indicate that currently existing coronary artery 
disease is not linked to the veteran's varicose veins.  The 
physician who prepared this examination report had access to 
and had reviewed all the evidence in the claims file.  The 
physician noted that he conducted research to determine if 
there is a link between varicose veins and coronary artery 
disease and found no such evidence.  Thus a reason or bases 
was provided for the opinion.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  The Board finds that the 
examiner's report of actually conducting research and not 
finding a link between varicose veins and coronary artery 
disease outweighs Dr. M.L.O.'s bare statement that there is 
such a link.  Dr. M.L.O. did not cite to any supporting 
evidence including medical research or treatises.  There is 
no indication in the claims file that Dr. M.L.O. performed 
any type of research in support of his opinions as to the 
etiology of the coronary artery disease.  

The Board also notes that Dr. M.L.O.'s July 2002 opinion 
links cardiovascular disability to the veteran's active duty 
service based, in part, on tobacco use.  Even if the 
veteran's smoking in service contributed to his coronary 
artery disease, Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998.  38 U.S.C.A. § 1103.  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998 
are subject to this restriction.  In this case, the 
appellant's claim to reopen was filed in June 2002.  Service 
connection on the basis of tobacco use in service is 
therefore precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The only other evidence which links coronary artery disease 
to the veteran's active duty service or to his varicose veins 
is the veteran's own allegations and testimony and those of 
his representative.  The veteran appeared for a hearing 
conducted by the undersigned in October 2004.  The veteran's 
representative reported that he had conducted research on the 
internet which indicated to him that varicose veins is a 
circulatory problem that can lead to heart problems or in the 
veteran's case, coronary artery disease.  The veteran opined 
that his varicose veins caused his coronary artery disease.  
He testified that he experienced leg aches during active duty 
but that no physician had informed him that he had 
cardiovascular problems while on active duty.  None of the 
flight tests the veteran underwent during active duty 
detected any cardiovascular problems.  With regard to this 
testimony, the Board notes that the veteran and his 
representative are lay persons.  Lay persons are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Their opinions as to the etiology 
of the veteran's coronary artery disease are without 
probative value.  The Board further notes that there is no 
evidence of record in the form of competent medical research 
or treatises which links varicose veins to coronary artery 
disease.  

There is evidence of record which indicates that the veteran 
complained of palpitations while on active duty.  In Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  In the current case, the 
Board finds that the veteran is competent to report he 
experienced palpitations while on active duty.  
Significantly, no health care professional has incorporated 
those statements into a diagnosis of coronary artery disease 
which is linked to the presence of palpitations while on 
active duty.  The Board finds the veteran is not competent to 
provide probative evidence of a causal link between the 
palpitations and his subsequent development of coronary 
artery disease due to nature of coronary artery disease.  
Coronary artery disease is not a type of disease for which a 
lay person would be competent to observe and diagnose the 
condition.  Diagnosis of the disorder is based on medical 
testing and not on observable conditions.  The veteran's 
assertions establish, at most, that he had had palpitations 
while on active duty.  

At the time of the October 2004 hearing, the veteran 
submitted several excerpts from websites in support of his 
claims.  One article was on coronary artery disease, one was 
on varicose veins and one was on 
arteriosclerosis/atherosclerosis.  Significantly, none of 
these articles specifically links coronary artery disease to 
varicose veins.  Varicose veins is not mentioned at all in 
the articles on coronary artery disease and 
arteriosclerosis/atherosclerosis.  The Board finds this 
evidence tends to support the finding by the VA examiner that 
there is no medical evidence which links coronary artery 
disease to varicose veins.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
coronary artery disease.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for coronary artery disease is not 
warranted.  The appeal is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


